ON appellant’s motion for rehearing
WOODLEY, Judge.
Appellant directs attention to the trial court’s certification of error in his Bill of Exception No. 3.
This bill complains of the remark of Assistant District Attorney White, in his closing argument, “All this case boils down to is that we have two drunk Negroes out here partying all night, carrying this pistol with them.”
The trial court certifies in the bill that such argument “was highly prejudicial and inflammatory to the rights of this defendant and was made for the purpose of biasing and prejudicing this jury against this defendant” and the bill shows that objection was timely made and motion made to instruct the jury to disregard the remarks, both of which were overruled.
As stated in our original opinion, the evidence shows that appellant and her companion were drunk; that appellant told the officer they had been partying most of the night, and appellant was carrying the pistol which she said she had taken from her companion because he was drunk.
That the remarks complained of were based upon the evidence and were therefore authorized is apparent from the record. The argument being warranted by the evidence, the fact that the remarks were prejudicial or the purpose of the prosecuting attorney in making them is not ground for reversal. The trial court’s conclusion to the contrary would not be binding upon this court. Watkins v. State, 239 S.W. 2d 107, and cases cited.
The testimony of Officer Mays, which appellant complains was inadmissible, was offered and admitted without objection, hence no question is presented as to its admissibility.
Appellant was found in possession of a pistol and the jury rejected her defense that she was carrying it from the cafe *544where she received it to her home by the most practical and direct route, without any unusual delay.
Appellant’s motion for rehearing is overruled.